Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,863,219 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 51 – 70 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 51 and 61 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 51, including
“receiving an input on a first device; 
detecting that the first device is located within a threshold distance of a second device; 
in response to the detecting that the first device is located within a proximity of the second device: 
determining that the input received on the first device is consistent with an active profile on the second device, wherein the active profile on the second device is associated with a user of a second device; 
in response to determining that the input on the first device is consistent with the active profile on the second device, activating the active profile on the second device as a temporary active profile on the first device.”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
In particular, Aoki et al., US Patent 7,730,546 B2 teaches determining a current user by consulting a pre-established set of one or more user profiles (Abstract).  After receiving a content selection indicator and the usage patterns do not match those of a predominant user, then a non-predominant or new user has been discovered according to one of the collection of user profiles which has been stored in memory.  This user profile is retrieved and identified as the current user (col. 5 II. 14 -16, col. 6 II. 46 - 48, col. 9 II. 26 - 28 and col. 10 II. 13 - 23).  Smith et
al., US Pub. 2003/0083938 A1 teaches that family members are all located at a family house and many times use the same computer ([0015]).  Billmeyer, US Pub. 2016/0345039 A1 teaches that a system can determine a proximity between a first device and a second device and if it is below a threshold, content is played on the first device according to the rights associated with the second device, (Abstract). Billmeyer further discloses that comparing first and second profiles associated with first and second users in response to a request to share content, ([0003]).  Additionally, Hansen et al., US Pub. 2014/0075328 A1 teaches that if a first device is in proximity to a second device, the distance between devices may be calculated ([0268], [0270] and [0288]).  Also, Hansen teaches that when a person or “visitor” borrows a table from someone, the tables may initially allow access via a guest account but if the family interaction engine is able to identify the visitor and find a profiles for the visitor, the family interaction engine may push that profile down to the tablet, (0202).  However, Hansen does not remedy the deficiencies of Aoki, Smith and Billmeyer and the combination would not provide for similar techniques usable together.  Therefore, Claim 51 is considered allowable.	
Claim 61 is considered allowable for the same reasons stated above. The dependent claims 52 – 60 and 62 - 70 are allowed because they further limit independent claims 51 and 61.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoki et al., US Patent 7,730,546 B2 teaches determining a current user by consulting a pre-established set of one or more user profiles (Abstract).
Smith et al., US Pub. 2003/0083938 A1 teaches that family members are all located at a family house and many times use the same computer ([0015]).
Billmeyer, US Pub. 2016/0345039 A1 as teaching that a system can determine a proximity between a first device and a second device and if it is below a threshold, content is played on the first device according to the rights associated with the second device, (Abstract).
Hansen et al., US Pub. 2014/0075328 A1 teaches that when a person or “visitor” borrows a table from someone, the tables may initially allow access via a guest account but if the family interaction engine is able to identify the visitor and find a profiles for the visitor, the family interaction engine may push that profile down to the tablet, (0202).
Aharony et al., US Pub. 2015/0234939 A1 teaches a second user, third user and fourth user are identified as mutual friends in a social network and classify the first user's relationship with the second user as being a first type of relationship, (Abstract, [0004], [0074], [0076] and [0101]).
Schaffer et al., US Pub. 2002/0104087 A1 teaches that a system monitors for viewing behavior which is inconsistent which includes watching a program having feature that do not match the profile. Profiles consist of categories or genres of programs, (Fig. 4, [0026] and [0031]).
Harris et al., US Patent 9,485,318 B 1 disclose identifying social media influencers and providing location-based alerts based on social media content items posted to social media providers from monitored locations, (Abstract).
Sambamurthy et al., US Pub. 2013/0219518 A 1 disclose receiving user identification information from a screen of a device, (Abstract).
Smith et al., US Pub. 2016/0182502 A 1 disclose user profile selection using contextual authentication, (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421